IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT MARK GREENE,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-3434

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed October 3, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Robert Mark Greene, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.